Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00025-CV

                                    Diana Martinez MCGLOWN,
                                             Appellant

                                                  v.

                                   WELLS FARGO BANK, N.A.,
                                           Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2018CV05083
                              Honorable Melissa Vara, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 19, 2020

DISMISSED FOR WANT OF PROSECUTION

           On May 29, 2020, we struck appellant’s briefs because they violated Rules 9 and 38 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9, 38. We ordered appellant to file an

amended brief in compliance with the Texas Rules of Appellate Procedure by June 30, 2020, or

the appeal would be dismissed for want of prosecution. Appellant did not file an amended brief

or request an extension of time. Because appellant failed to timely file a brief in this appeal, this

appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).

                                                   PER CURIAM